Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 has been considered by the examiner.

Drawings
The drawings were received on 28 February 2020.  These drawings are accepted.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 1, the examiner suggests that “the first extraction region” be changed to “the first light extraction region”.  Appropriate correction is required.
Claims 4-7 are objected to because of the following informalities: the examiner suggests that “the second extraction region” be changed to “the second light extraction region” throughout the claims.
Appropriate correction is required.

Claim Interpretation
The examiner notes that claim 1 is interpreted to provide alternatives such that either a first light extraction region or a second light extraction region are provided on a glass substrate. The claim does not require that both the first and second light extraction regions are provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Chou et al. (US 2005/0007000) of record (hereafter Chou).
Regarding claim 1, Chou discloses a method for making a light extraction substrate, comprising: on a glass substrate having a first surface and a second surface (see at least Fig. 7 and paragraphs [0029] and [0033], where the substrate 320 can be made of glass), providing a first light extraction region on and/or adjacent the first surface by depositing nanoparticles on or into the first surface (see at least Fig. 7 and paragraphs [0033], [0037] and [0048], where 340 is a volume diffuser that comprises nanoparticles).
Regarding claim 3, Chou discloses all of the limitations of claim 1.
Chou also discloses that  the nanoparticles can be alumina or titania (see at least paragraph [0037], where the nanoparticles can be TiO2 (titania) or Al2O3 (alumina)).

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Nakamura et al. (US 2011/0278635) of record (hereafter Nakamura).
Regarding claim 13, Nakamura discloses a method for making a light extraction substrate (see at least the abstract) via a float glass process, comprising: pouring a glass melt into a float chamber having a bath of a molten metal, spreading the glass melt across the molten metal to form a glass ribbon having a first surface and a second surface opposite the first surface, applying coating materials directly onto the glass ribbon, wherein the coating materials form on, diffuse into, or penetrate the first surface of the glass ribbon forming a first extraction layer (see at least Fig. 2 and paragraph [0045], where a scattering layer-attached substrate is formed by a float process where a molten glass is continuously fed to a horizontal bath surface of a molten metal tank to form a glass ribbon, where pulling the glass ribbon causes the incoming molten glass to be spread across the molten metal and where glass powder is a coating material that is sprayed on the glass ribbon to form a scattering layer).

Regarding claim 14, Nakamura discloses all of the limitations of claim 13.
Nakamura also discloses that when forming the first extraction layer, the glass ribbon is at a temperature in the range of 400°C to 1,000°C (see at least paragraph [0063], where the glass ribbon is at a temperature of 570°C and 580°C).

Regarding claim 15, Nakamura discloses all of the limitations of claim 13.
Nakamura also discloses that the molten metal is tin (see at least paragraph [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Boek et al. (US 2007/0108900) of record (hereafter Boek).
Regarding claim 1, Chou discloses a method for making a light extraction substrate, comprising: on a glass substrate having a first surface and a second surface (see at least Fig. 7 and paragraphs [0029] and [0033], where the substrate 320 can be made of glass), providing at least one of: a first light extraction region on and/or adjacent the first surface by depositing nanoparticles on or into the first surface (see at least Fig. 7 and paragraphs [0033], [0037] and [0048], where 340 is a volume diffuser that comprises nanoparticles); and a second light extraction region on at least a portion of the second surface, the second light extraction region having a surface roughness (see at least Fig. 7 and paragraphs [0043] and [0048], where microstructure film 516 is the second light extraction region having a surface roughness).
Chou does not specifically disclose that the surface roughness is at least 10 nm.
However, Boek teaches a method for making a light extraction substrate comprising: on a glass substrate having a first surface and a second surface, providing a light extraction region on at least a portion of the second surface (see at least Fig. 2 and paragraphs [0030]-[0031], where substrate 20 includes scattering layer 50, which is formed by roughening the surface of the glass substrate), wherein the second light extraction region has a surface roughness of at least 10 nm (see at least paragraph [0027], where the roughness is greater than 0.02 microns (20 nm) and less than 0.5 microns (500 nm)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou to include the teachings of Boek so that the surface roughness is at least 10 nm for the purpose of removing or mitigating the appearance of Newton’s rings (see at least paragraph [0027] of Boek).

Regarding claim 6, Chou as modified by Boek discloses all of the limitations of claim 1.
Boek also teaches that the second light extraction region is formed by texturing the second surface (see at least paragraph [0047], where the surface of the substrate can be roughened through grit blasting, abrasive grinding, or chemical etching).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the further teachings of Boek so that the second light extraction region is formed by texturing the second surface for the purpose of choosing a known method of providing a structured scattering layer in order to obtain predictable results such as reducing cost by not requiring additional material to coat the substrate.

Regarding claim 7, Chou as modified by Boek discloses all of the limitations of claim 1.
Boek also teaches that the second light extraction region has a surface roughness in the range of 0.02 micron (20 nm) to 0.5 micron (500 nm) (see at least paragraph [0027]).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek so that the second light extraction region has a surface roughness in the range of 50 nm to 500 nm for the purpose of optimizing the surface roughness in order to prevent constructive interference (see paragraph [0037] of Boek).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Boek et al. (US 2007/0108900) of record (hereafter Boek) as applied to claim 1 above, and further in view of Kitada et al. (US 2011/0143094) (hereafter Kitada).
Regarding claim 2, Chou as modified by Boek discloses all of the limitations of claim 1.
Boek also teaches that the first extraction region is formed by: heating the first surface to decrease the viscosity of the first surface; and incorporating nanoparticles into the first surface (see at least paragraph [0052], where the glass substrate is heated as high as the glass transition temperature of the substrate glass and the nanoparticles are then sintered to the surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the further teachings of Boek so that the first extraction region is formed by: heating the first surface to decrease the viscosity of the first surface; and incorporating nanoparticles into the first surface for the purpose of forming the nanoparticle layer as part of the glass substrate, thus eliminating the need for additional binders.
Chou as modified by Boek does not specifically disclose first heating the first surface to decrease the viscosity of the first surface and then directing nanoparticles at the first surface such that the nanoparticles are incorporated into the first surface.
However, Kitada teaches a method of embedding nanoparticles in a substrate (see at least the abstract) wherein a substrate is heated in order to decrease the viscosity of the first surface (see paragraph [0028], where the capability of the substrate to be deformed is improved by decreasing the viscosity of the surface) and then nanoparticles are directed at the surface of the substrate such that the nanoparticles are incorporated into the surface (see at least the abstract and paragraph [0028], where the velocity of the particles allows them to be partially embedded in the surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the teachings of Kitada so that the first light extraction region is formed by first heating the first surface to decrease the viscosity of the first surface and then directing nanoparticles at the first surface such that the nanoparticles are incorporated into the first surface for the purpose of strongly bonding the nanoparticle to the substrate (see at least the abstract of Kitada).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Boek et al. (US 2007/0108900) of record (hereafter Boek) as applied to claim 1 above, and further in view of Vermersch et al. (US 2012/0091488) (hereafter Vermersch).
Regarding claim 4, Chou as modified by Boek discloses all of the limitations of claim 1.
Boek also teaches that the second light extraction region can be formed by applying a polymeric coating (see at least paragraph [0047]).
Chou as modified by Boek does not specifically disclose that the second light extraction region is formed by applying a coating by sol-gel or spray pyrolysis onto at least a portion of the second surface.
However, Vermersch teaches the method of applying a coating by sol-gel (see at least paragraphs [0047]-[0049], where a film is applied as a sol-gel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the teachings of Vermersch so that the second light extraction region is formed by applying a coating by sol-gel onto at least a portion of the second surface for the purpose of substituting one known method of forming the second light extraction region for another in order to obtain predictable results such as the ability to perform the coating at room temperature (see at least paragraph [0049] of Vermersch).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Boek et al. (US 2007/0108900) of record (hereafter Boek) as applied to claim 1 above, and further in view of Arbab et al. (US 7,851,016) of record (hereafter Arbab).
Regarding claim 5, Chou as modified by Boek discloses all of the limitations of claim 1.
Chou as modified by Boek does not specifically disclose that the second light extraction region is a coating selected from the group consisting of silica, alumina, zinc oxide, titania, zirconia, tin oxide, silicate coatings, and mixtures thereof.
However, Arbab teaches an optical film incorporating scattering particles in nano-scaled structures (see at least the title), wherein the coating can be zinc oxide, zirconia, or titanium dioxide (titania) (see at least Col. 8, lines 30-67, where examples 12, 17, and 18 include zinc oxide, zirconia, and titanium dioxide, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the teachings of Arbab so that the second light extraction region is a coating selected from the group consisting of silica, alumina, zinc oxide, titania, zirconia, tin oxide, silicate coatings, and mixtures thereof for the purpose of using the coating including nanoparticles as taught by Arbab so as to reduce cost and produce a durable article.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Boek et al. (US 2007/0108900) of record (hereafter Boek) as applied to claim 1 above, and further in view of Lu et al. (US 2010/0285290) of record (hereafter Lu).
Regarding claim 8, Chou as modified by Boek discloses all of the limitations of claim 1.
Chou also discloses depositing a transparent electrode layer over the first surface of the glass substrate (see at least Figs. 3b and 7 and paragraph [0029], where light emitting device 312 comprise a transparent electrode layer 316 in contact with the volume diffuser 340).
Chou as modified by Boek does not specifically disclose depositing an underlayer coating stack over the first surface and depositing an anode layer over the underlayer coating stack.
However, Lu teaches a stack of optical coatings comprising an underlayer coating stack over the first surface of a substrate and a conducting layer over the underlayer coating stack (see at least Fig. 1 and paragraphs [0018] and [0028], where substrate 12, undercoating 14, and second coating 16 are provided in that order and the second coating 16 can be a conductive coating such as an anode layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the teachings of Lu so that the method comprises depositing an underlayer coating stack over the first surface and depositing an anode layer over the underlayer coating stack for the purpose of improving transmittance of the substrate (see at least paragraph [0056] of Lu).

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Kitada et al. (US 2011/0143094) (hereafter Kitada).
Regarding claim 9, Chou discloses a method for making a light extraction substrate, comprising: providing a glass substrate having a first surface and a second surface (see at least Fig. 7 and paragraphs [0029] and [0033], where the substrate 320 can be made of glass), forming a first light extraction region on and/or adjacent the first surface and forming a second light extraction region over the second surface (see at least Fig. 7 and paragraphs [0033], [0037], [0043], and [0048], where volume diffuser 340 is a first light extraction region and microstructure film 5156 is a second light extraction region)providing at least one of: a first light extraction region on and/or adjacent the first surface by depositing nanoparticles on or into the first surface (see at least Fig. 7 and paragraphs [0033], [0037] and [0048], where 340 is a volume diffuser that comprises nanoparticles); and a second light extraction region on at least a portion of the second surface, the second light extraction region having a surface roughness (see at least Fig. 7 and paragraphs [0043] and [0048], where microstructure film 516 is the second light extraction region having a surface roughness).
Chou does not specifically disclose that the first light extraction region is formed by heating the substrate to a temperature sufficient to soften the first surface and directing nanoparticles toward the first surface such that at least a portion of the nanoparticles penetrate the first surface and become embedded in the first surface at a depth of 0 to 50 microns.
However, Kitada teaches a method of embedding nanoparticles in a substrate (see at least the abstract) wherein a substrate is heated in order to decrease the viscosity of the first surface (see paragraph [0028], where the capability of the substrate to be deformed is improved by decreasing the viscosity of the surface) and then nanoparticles are directed at the surface of the substrate such that the nanoparticles are incorporated into the surface (see at least the abstract and paragraph [0028], where the velocity of the particles allows them to be partially embedded in the surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Boek to include the teachings of Kitada so that the first light extraction region is formed by heating the first surface to decrease the viscosity of the first surface and directing nanoparticles at the first surface such that the nanoparticles are incorporated into the first surface for the purpose of strongly bonding the nanoparticle to the substrate (see at least the abstract of Kitada).
Chou as modified by Kitada does not specifically disclose that the nanoparticles are embedded in the first surface at a depth of 0 to 50 microns.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the nanoparticles being embedded in the first surface at a depth of 0 to 50 microns include providing a desired roughness of the first light extraction region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Kitada so that the nanoparticles are embedded in the first surface at a depth of 0 to 50 microns for the purpose of providing a desired roughness of the first light extraction region.	

Regarding claim 10, Chou as modified by Kitada discloses all of the limitations of claim 9.
Kitada also teaches a method of embedding nanoparticles in a substrate (see at least the abstract) by directing them with a carrier gas (see at least paragraph [0022], where the wide range injection nozzle uses a carrier gas to direct the nanoparticles toward the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Kitada to include the further teachings of Kitada so that the nanoparticles are directed by a carrier gas for the purpose of strongly bonding the nanoparticle to the substrate (see at least the abstract of Kitada).

Regarding claim 11, Chou as modified by Kitada discloses all of the limitations of claim 9.
Chou also discloses that the second light extraction region is a textured pattern (see at least paragraph [0041], where the surface diffuser is the second light extraction region and sandblasted films and embossed surface structure films are both examples of a textured pattern).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US 2005/0007000) of record (hereafter Chou) and Kitada et al. (US 2011/0143094) (hereafter Kitada) as applied to claim 9 above, and further in view of Boek et al. (US 2007/0108900) of record (hereafter Boek).
Regarding claim 12, Chou as modified by Kitada discloses all of the limitations of claim 9.
Chou as modified by Kitada does not specifically discloses that the second light extraction region has a surface roughness of at least 10 nm.
However, Boek teaches a method for making a light extraction substrate comprising: on a glass substrate having a first surface and a second surface, providing a light extraction region on at least a portion of the second surface (see at least Fig. 2 and paragraphs [0030]-[0031], where substrate 20 includes scattering layer 50, which is formed by roughening the surface of the glass substrate), wherein the second light extraction region has a surface roughness of at least 10 nm (see at least paragraph [0027], where the roughness is greater than 0.02 microns (20 nm) and less than 0.5 microns (500 nm)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chou as modified by Kitada to include the teachings of Boek so that the surface roughness is at least 10 nm for the purpose of removing or mitigating the appearance of Newton’s rings (see at least paragraph [0027] of Boek).

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US 2011/0278635) of record (hereafter Nakamura) as applied to claim 13 above, and further in view of Chou et al. (US 2005/0007000) of record (hereafter Chou).
Regarding claim 16, Nakamura discloses all of the limitations of claim 13.
Nakamura does not specifically disclose that the coating materials are metal oxide nanoparticles.
However, Chou teaches a method of forming a light extraction substrate comprising a glass substrate coated with metal oxide nanoparticles (see at least paragraphs [0033] and [0037], where nanoparticles can be disposed within a glass substrate and the nanoparticles can be TiO2 and Al2O3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nakamura to include the teachings of Chou so that the coating materials are metal oxide nanoparticles for the purpose of substituting a known material in order to obtain predictable results such as a desired change in refractive index and desired light diffusion.

Regarding claim 17, Nakamura discloses all of the limitations of claim 13.
Nakamura does not specifically disclose applying a second extraction layer onto the second surface of the glass ribbon.
However, Chou teaches a method of forming a light extraction substrate comprising a glass substrate that comprises a first light extraction region and a second light extraction region on first and second surfaces, respectively (see at least Fig. 7 and paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nakamura to include the teachings of Chou so that the method comprises applying a second extraction layer onto the second surface of the glass ribbon for the purpose of frustrating total internal reflection (TIR) (see at least paragraph [0045] of Chou).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US 2011/0278635) of record (hereafter Nakamura) and Chou et al. (US 2005/0007000) of record (hereafter Chou) as applied to claim 17 above, and further in view of Rajala et al. (US 2012/0189766) of record (hereafter Rajala).
Regarding claim 18, Nakamura as modified by Chou discloses all of the limitations of claim 17.
Nakamura as modified by Chou does not specifically disclose that the second extraction layer is formed by applying a coating by sol-gel or spray pyrolysis onto at least a portion of the second surface when the glass ribbon is at a temperature in the range of 50°C to 600°C.
However, Rajala teaches a method of applying a coating by spray pyrolysis onto at least a portion of a surface of a substrate (see at least paragraph [0027] and Fig. 2) wherein the substrate is at a temperature of 200°C (see at least paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nakamura as modified by Chou to include the teachings of Rajala so that the second extraction layer is formed by applying a coating by spray pyrolysis onto at least a portion of the second surface when the glass ribbon is at a temperature in the range of 50°C to 600°C for the purpose of substituting one known method of applying a coating for another in order to obtain predictable results such as the desired forming of the second extraction layer at a temperature lower than the glass transition temperature of the glass substrate.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US 2011/0278635) of record (hereafter Nakamura) as applied to claim 13 above, and further in view of Mary et al. (US 2010/0136724) (hereafter Mary).
Regarding claim 19, Nakamura discloses all of the limitations of claim 13.
Nakamura also discloses applying a translucent electrode over the scattering layer to form an anode (see at least Fig. 4 and paragraph [[0061], where 103 is a transparent electrode).
Nakamura does not specifically disclose that the transparent electrode comprises a conductive metal oxide layer.
However, Mary teaches an organic light emitting diode device (see at least the abstract) comprising a transparent anode that comprises a conductive metal oxide layer such as indium tin oxide (see at least paragraph [0212]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamura to include the teachings of Mary so that the method comprises applying a conductive metal oxide layer to the first surface to form an anode for the purpose of using a known material in order to obtain predictable results such as the desired conductivity along with the desired transparency.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US 2011/0278635) of record (hereafter Nakamura) and Mary et al. (US 2010/0136724) (hereafter Mary) as applied to claim 19 above, and further in view of Lu et al. (US 2010/0285290) of record (hereafter Lu).
Regarding claim 20, Nakamura as modified by Mary discloses all of the limitations of claim 19.
Nakamura as modified by Mary does not specifically disclose applying an underlayer coating stack under the anode.
However, Lu teaches a stack of optical coatings comprising an underlayer coating stack over the first surface of a substrate and a conducting layer over the underlayer coating stack (see at least Fig. 1 and paragraphs [0018] and [0028], where substrate 12, undercoating 14, and second coating 16 are provided in that order and the second coating 16 can be a conductive coating such as an anode layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Nakamura as modified by Mary to include the teachings of Lu so that the method comprises applying an underlayer coating stack under the anode for the purpose of improving transmittance of the substrate (see at least paragraph [0056] of Lu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
6/17/2022